DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 02/04/2021. Claims 7, 12, 16, 20, 23 and 26-28 are amended. Claims 1-6, 11, 14, 19 and 22 are cancelled. Claims 29-31 are new. Claims 7-10, 12-13, 15-18, 20-21 and 23-31 are currently pending.
The objection of claim 19 is withdrawn due to applicant’s cancellation of the claim.
The rejection of claims 26-28 under 35 U.S.C. 112(b) have been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/04/2021, with respect to the rejection(s) of claim(s) 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Lamphere; claims 7-13 and 20-21 under 35 U.S.C. 103 as being unpatentable over Lamphere in view of Lane; claim 15 under 35 U.S.C. 103 as being unpatentable over Lamphere in view of Lane and Marchand, have been fully considered and are persuasive, in combination with the amendments to the claims, which incorporate the previously indicated allowable subject matter (see non-final rejection mailed 11/19/2020).  Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 23-26 under 35 U.S.C. 103 as being unpatentable over Haug in view of Morriss; claims 27-28 under 35 U.S.C. 103 as being unpatentable over Haug in view of Morriss and Richter, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 2013/0197629 A1 to Gainor, discloses a delivery device for an inverting implant including tethers looped through the implant from the inside to the outside of the implant, then secured in a slot of the delivery device, but fails to disclose the tethers extending through multiple side apertures of the delivery sheath or through a lumen of the outer sheath as claimed, or an outer frame and inner frame of the valve assembly, and it would not be obvious to one of ordinary skill to modify the device of Gainor to incorporate the claimed limitations.
	Regarding base claim 7, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method, comprising: inserting a delivery sheath through a heart, the delivery sheath including a prosthetic heart valve, the heart valve including an outer frame and an inner frame coupled to the outer frame, the outer frame movable between a first position relative to the inner frame and a second position in which the outer frame is inverted relative to the inner frame, the heart valve disposed within a lumen of the delivery sheath with the outer frame in the second position relative to the inner frame during the inserting; moving the heart valve distally out of the sheath; causing the outer frame to transition to the first position such that the valve at least partially assumes a biased expanded configuration; positioning the heart valve in the heart, wherein the causing the outer frame to transition includes pulling proximally a first and second actuation wire, the first and second actuation wires releasably coupled to a first and second portion of the outer frame, respectively; and after causing the outer frame to transition to the first position and prior to positioning the heart valve within the heart, releasing the first and second wires from the outer frame.
	Regarding base claim 16, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method, comprising: inserting a delivery sheath into a heart, the sheath having a prosthetic heart valve disposed within the sheath, the heart valve including 
	Regarding base claim 23, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically an apparatus, comprising: an outer sheath; a delivery sheath movably disposed within a lumen of the outer sheath; a prosthetic heart valve disposed within a lumen of the delivery sheath, the heart valve including an outer frame and an inner frame, the inner frame removably coupled to a valve holder, the outer frame movable between a first configuration relative to the inner frame and a second configuration in which the outer frame is inverted relative to the inner frame, the heart valve disposed within the lumen of the delivery sheath with the outer frame in the second configuration; a first and second actuation wire releasably coupled to first and second portions of the outer frame, respectively; each of the first and second actuation wire having (1) a first portion extending proximally from the outer frame, through the lumen of the outer sheath, along an outside wall of the delivery sheath and through a first side aperture of the delivery sheath, (2) a second portion extending proximally from the outer frame, through the lumen of the outer sheath, along an outside wall of the delivery sheath and through a second side aperture of the delivery sheath, and (3) a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BRIGID K BYRD/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771